           Case 2:19-cr-00222-KJD-BNW Document 31 Filed 06/26/20 Page 1 of 3



 1 RICHARD A. WRIGHT
   Nevada Bar No. 886
 2 RUSSELL E. MARSH
   Nevada Bar No. 11198
 3 WRIGHT MARSH & LEVY
   300 S. Fourth Street
 4 Suite 701
   Las Vegas, NV 89101
 5 (702) 382-4004
   (702) 382-4800 (Fax)
 6 russ@wmllawlv.com
   Attorneys for Defendant Bradford
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11 UNITED STATES OF AMERICA,             )
                                         )               CASE NO. 2:19-CR-000222-KJD-BNW
12         Plaintiff,                    )
                                         )
13                 vs.                   )
                                         )
14   LANCE K. BRADFORD,                  )
                                         )
15         Defendant,                    )
     ____________________________________)
16
                STIPULATION AND ORDER TO ALLOW DEFENDANT BRADFORD
17                  TO RETAIN HIS PASSPORT BETWEEN FOREIGN TRIPS
18         IT IS HEREBY STIPULATED and AGREED by and between the United States of America,
19 by and through NICHOLAS TRUTANICH, United States Attorney, and STEVEN W. MYHRE,
20 Assistant United States Attorney, and Defendant LANCE K. BRADFORD, by and through his
21 counsel, RUSSELL E. MARSH, ESQUIRE, that the conditions of Mr. Bradford’s Pretrial Release
22 be modified to allow him to retain possession of his passport between his trip to Mexico in June
23 2020 and his planned trip to the Bahamas in July 2020 and return the passport after the second trip.
24 The parties state and agree as follows:
25         1.      On September 3, 2019, Mr. Bradford appeared pursuant to a Summons, and was
26 released on a PR Bond. (ECF No.7.) Mr. Bradford was ordered to surrender his passport and his
27 travel was restricted to the continental U.S. unless approved by Pretrial Services. (Id. at 3). Mr.
28 Bradford’s trial in this matter is currently set for November 16, 2020. (ECF No. 17).
           Case 2:19-cr-00222-KJD-BNW Document 31 Filed 06/26/20 Page 2 of 3



 1         2.      On May 29, 2020, this Court signed an Order allowing Mr. Bradford to obtain his

 2 passport to travel to the Caribbean for up to ten (10) days in July 2020 for a planned trip to the
 3 Bahamas. The Order requires Mr. Bradford to return his passport to Pretrial Services within two
 4 business days of his return. (ECF No. 25.)
 5         3.      On June 11, 2020, this Court signed an Order allowing Mr. Bradford to obtain his

 6 passport to travel to Mexico for up to one week in June 2020 for a business trip. The Order again
 7 requires Mr. Bradford to return his passport to Pretrial Services within two business days of his
 8 return. (ECF No. 29.)
 9         4.      Mr. Bradford is currently scheduled to return from Mexico on June 30, 2020. Mr.

10 Bradford is then scheduled to leave for the Bahamas on July 10, 2020. Mr. Bradford requests that
11 he be able to keep possession of his passport between those dates.
12         5.      The parties agree that the conditions of Mr. Bradford’s pretrial release be modified

13 to allow him to retain his passport between the two trips. One of the reasons for this agreement is
14 to avoid unnecessary personal contact between Mr. Bradford and Pretrial Services during the
15 COVID-19 situation. Mr. Bradford will return the passport to U.S. Pretrial Services when he returns
16 to the United States from the Bahamas in July 2020.
17         6.      Pretrial Services agrees with these changes in Mr. Bradford’s conditions of release.

18 Mr. Bradford’s Pretrial Services Officer Jessie Moorehead has reviewed and approved this
19 Stipulation and Order.
20         7.      The parties agree that all other conditions of Mr. Bradford’s release will remain in

21 full force and effect.
22         Dated this 26th day of June, 2020.
23                                                       Respectfully submitted,
24 WRIGHT MARSH & LEVY                                   NICHOLAS TRUTANICH
                                                         UNITED STATES ATTORNEY
25
26 BY /s/ Russell E. Marsh                               BY /s/ Steven W. Myhre
     RUSSELL E. MARSH                                      STEVEN W. MYHRE
27   Attorneys for Defendant Bradford                      Assistant U.S. Attorney
28


                                                    2
          Case 2:19-cr-00222-KJD-BNW Document 31 Filed 06/26/20 Page 3 of 3



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,           )
 4                                       )               CASE NO. 2:19-CR-000222-KJD-BNW
           Plaintiff,                    )
 5                                       )
                   vs.                   )
 6                                       )
     LANCE K. BRADFORD,                  )
 7                                       )
           Defendant,                    )
 8   ____________________________________)
 9
10                                               ORDER
11         Based on the Stipulation between the Defendant, Lance K. Bradford, and the Government,
12 through counsel, and good cause appearing,
13         IT IS HEREBY ORDERED that the conditions of Defendant Bradford’s pretrial release
14 be modified as follows:
15         1.     Mr. Bradford may retain his passport after he returns from Mexico in June 2020 for
16         the purpose of additional foreign travel during the month of July 2020.
17         2.     Mr. Bradford will provide his passport to Pretrial Services within two business days
18         of his return to the United States from his trip to the Caribbean in July 2020.
19         3.     All other conditions of Pretrial Supervision remain in effect.
20         IT IS SO ORDERED.
21         Dated: June 26, 2020.
22
23
                                                 ELAYNA J. YOUCHAY
24                                               UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                     3
